INVESTMENT COMPANY BLANKET BOND St. Paul Fire and Marine Insurance Company St. Paul, Minnesota 55102-1396 (A Stock Insurance Company, herein called Underwriter) DECLARATIONS BOND NO. 490PB1894 Item 1 Name of Insured (herein called Insured) WISCONSIN CAPITAL FUNDS, INC. Principal Address: c/o Wisconsin Capital Management, LLC 1200 John Q. Hammons Drive 2nd Floor Madison, WI 53717 Item 2. Bond Period from 12:01 a.m. on 05/16/08 to 12:01 a.m. on 05/16/09 the effective date of the termination or cancellation of the bond, standard time at the Principal Address as to each of said dates. Item 3. Limit of Liability Deductible Subject to Sections 9, 10, and 12 hereof: Limit of Liability Amount Insuring Agreement A - FIDELITY $525,000 $0 Insuring Agreement B - AUDIT EXPENSE $50,000 $5,000 Insuring Agreement C - PREMISES $525,000 $5,000 Insuring Agreement D - TRNASIT $525,000 $5,000 Insuring Agreement E - FORGERY OR ALTERATION $525,000 $5,000 Insuring Agreement F - SECURITIES $525,000 $5,000 Insuring Agreement G - COUNTERFEIT CURRENCY $525,000 $5,000 Insuring Agreement H - STOP PAYMENT $50,000 $5,000 Insuring Agreement I - UNCOLLECIBLE ITEMS OF DEPOSIT $50,000 $5,000 OPTIONAL COVERAGE ADDED BY RIDER J - COMPUTER SYSTEMS $525,000 $5,000 K - VOICE-INITIATED TRANSACTIONS $525,000 $5,000 L - TELEFACSIMILE SYSTEMS $525,000 $5,000 M - UNAUTHORIZED SIGNATURES $50,000 $5,000 If "Not Covered" is inserted above opposite any specified Insuraing Agreement or Coverage, such Insuring Agreement or Coverage and any other reference thereto in this bond shall be deemed to be deleted therefrom. Item 4. Offices or Premises Covered - Office acquired or established subsequent to the effective date of this bond are covered according to the terms of General Agreement A. All the Insured's offices or premises in existence at the time this bond becomes effective are covered under this bond except the offices or premises located as follows: N/A ICB001
